Order entered November 22, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00577-CV

   NIXDORF GMBH & CO. KG AND WATERCREST PARTNERS, L.P., Appellants

                                             V.

                 TRA MIDLAND PROPERTIES, LLC, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-06190

                                         ORDER
        Before the Court is appellants’ November 20, 2017 unopposed motion to extend time to

file a brief. We GRANT the motion and ORDER the brief filed on or before December 20,

2017.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE